SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

448
CA 11-01853
PRESENT: SMITH, J.P., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


SHARLENE MCKENZIE, AS EXECUTRIX OF THE ESTATE
OF OSCAR MCKENZIE, JR., DECEASED,
PLAINTIFF-APPELLANT,

                      V                                          ORDER

ONONDAGA COUNTY AND ONONDAGA COUNTY BAR
ASSOCIATION ASSIGNED COUNSEL PROGRAM, INC.,
DEFENDANTS-RESPONDENTS.


JEFFREY R. PARRY, SYRACUSE, FOR PLAINTIFF-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (JONATHAN B. FELLOWS OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered July 5, 2011. The order, among other
things, granted the motion of defendants to dismiss the second through
seventh causes of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Roulan v County of Onondaga,
90 AD3d 1617; Cagnina v Onondaga County, 90 AD3d 1626; Matter of Parry
v County of Onondaga, 51 AD3d 1385).




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court